Exhibit 10.1


FBO AIR, INC. CLOSES PRIVATE PLACEMENT




Avoca, Pennsylvania - September 5, 2006. FBO Air, Inc. (FBOR OTC:BB) announced
today that it has raised $5 million through a private placement of common stock
and warrants. Net proceeds from the offering will be used to retire debt, fund
future acquisitions and for general corporate purposes. In addition, closing the
offering triggers the obligation of holders of the Company’s Series A Preferred
Stock to convert their preferred stock into common stock of the Company.


“We are extremely pleased to close this offering,” stated William B. Wachtel,
chairman of FBO Air, Inc. “It is a significant milestone in the development of
the company. The retirement of approximately $3 million in debt and conversion
of about $3 million of our preferred stock to common stock makes us a debt-free
company with a substantially strengthened balance sheet, which positions us for
future growth in our three core business areas - the management and charter of
private jet aircraft, aviation fixed base operations, as well as aircraft
maintenance.”
 
The lead investors in the offering were the Company’s senior management and
members of its Board of Directors, who collectively subscribed for almost 60% of
the offering. Each Unit of the Offering was priced at $100,000 and consisted of
166,700 shares of common stock, a per share price of $0.60, plus a warrant to
purchase 100,000 additional shares at $1.00 per share. Mr. Wachtel commented
further, “the fact that our management team and board of directors participated
heavily in the offering, and purchased restricted stock in the Company at
approximately a 50% premium to our average trading price over the past several
months, is a testament to the faith we have in our business model.”


"Completing the offering will also facilitate future developments, several of
which we hope will reach a status where more definitive announcements may be
made in the coming weeks, possibly including one strategic acquisition that we
have targeted" said Mr. Wachtel. 
………………………….


FBO Air is an aviation services company. Our operations are conducted in three
core functions - aircraft charter management activities, aircraft maintenance,
and the fixed based operations (an “FBO”) business. Charter management is the
business of providing on-call passenger air transportation. At 17 aircraft, our
fleet size ranks in the top 5 largest in the Northeast and top 30 in the United
States. An FBO is the primary provider of services such as the fueling,
hangaring, maintenance and repair to private/general aviation aircraft
operators.




 
 

--------------------------------------------------------------------------------

 